Exhibit 10.36

SailPoint Technologies Holdings, Inc.
Summary of Non-Employee Director Compensation

This document summarizes the non-employee director compensation policy of
SailPoint Technologies Holdings, Inc. (the “Company”) adopted by the Board of
Directors of the Company (the “Board”) effective November 21, 2017, but subject
to revision from time to time by the Board or its Compensation Committee.  

The non-employee members of the Board of Directors (the “Board”) of SailPoint
Technologies Holdings, Inc. (the “Company”) will be entitled to receive the
following compensation during each year of service as a director:

 

Annual cash retainer

 

$

30,000

 

Additional annual cash retainer for the Chairman of the Board

 

$

20,000

 

Additional annual cash retainer for Chairman of the Audit Committee

 

$

20,000

 

Additional cash retainer for members of the Audit Committee

 

$

10,000

 

Additional cash retainer for the Chairman of the Compensation Committee

 

$

12,000

 

Additional annual cash retainer for members of the Compensation Committee

 

$

6,000

 

Additional annual cash retainer for Chairman of the Nominating & Corporate
Governance Committee

 

$

7,500

 

Additional cash retainer for members of the Nominating & Corporate Governance
Committee

 

$

3,750

 

Annual equity retainer of restricted stock units

 

$

170,000

 

 

The cash retainer and committee and chairmanship fees are payable in cash on a
quarterly basis.  Annual amounts are subject to pro ration for partial years of
service.

